Case 1:95-cr-00284-LAK Document 233 Filed 03/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sa TT FAAS GRAAL ES ee RE ES EA = RE SS) SR ee ee eee eee eee xX
UNITED STATES OF AMERICA,
-against- 95-cr-0284 (LAK)
ALFREDO GALLEGO,
Defendant.
SUS “aia: EE EAT: FET ANGER SAS: PRIS = MT GER SR SE eeepc ees mmm xk

Lewis A. KAPLAN, District Judge,

This defendant’s letter application for the appointment of counsel to represent him
in connection witha possible compassionate release application is granted. Bennet M. Epstein, Esq.,
is hereby appointed pursuant to the Criminal Justice Act for that purpose.

The Clerk shall mail a copies of this order to the defendant and to Mr. Epstein.

SO ORDERED.

Dated: March 2, 2021

 

 

Lewis A. Kapl&n
United States District Judge

 
